                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


DENNIS CLAYBROOKS,
1825 South Telulah Ave.
Appleton, WI 54915

                         Plaintiff,
                                                  Case No. 21-cv-752
           vs.

EATON CORPORATION,
Registered Agent:
CT Corporation System
301 S. Bedford Street, Suite 1
Madison, WI 53703

           and

EATON CORPORATION LONG TERM DISABILIY PLAN,
Registered Agent:
CT Corporation System
301 S. Bedford Street, Suite 1
Madison, WI 53703

                         Defendants.


                                        COMPLAINT



           The Plaintiff, Dennis Claybrooks, by Hawks Quindel, S.C., for his complaint

against the above-named Defendants, hereby states as follows:

                                          PARTIES

           1.      Plaintiff is an adult resident of the State of Wisconsin and currently

resides in Appleton, Wisconsin.




00840685
                Case 1:21-cv-00752-WCG Filed 06/17/21 Page 1 of 6 Document 1
           2.      Defendant, Eaton Corporation Long Term Disability Plan (“the Plan”),

on information and belief is a self-funded employee welfare benefit plan subject to

ERISA as amended, that has been in effect since at least January 1, 2019 and

continues to the present time.

           3.      Defendant, Eaton Corporation (“Employer”), is a corporation organized

under the laws of Ohio, licensed to do business in Wisconsin.

           4.      On information and belief, Employer administers the Plan and pays

claims arising thereunder.

                                  JURISDICTION & VENUE

           5.      As described more fully below, this is an action by a participant in an

employee welfare benefit plan governed by ERISA to recover benefits due under the

terms of the Plan pursuant to ERISA § 502(a)(1)(B).

           6.      Jurisdiction over this action is conferred upon this court because the

claims herein arise under ERISA.

           7.      Venue is proper in the Eastern District of Wisconsin pursuant to ERISA

§ 502(e)(2) and 28 U.S.C. § 1391(b) because a substantial part of the events and

omissions giving rise to these claims occurred in this district and, because, in

substantial part, the breaches asserted herein took place in this district.

           8.      Plaintiff’s administrative remedies have been exhausted as a condition

precedent to filing this action.

                                            FACTS

           9.      Plaintiff is a former General Laborer for Eaton Corporation.



00840685                                    2

                Case 1:21-cv-00752-WCG Filed 06/17/21 Page 2 of 6 Document 1
           10.   During the course of Plaintiff’s employment, he became eligible for

certain employee benefits, including the long-term disability insurance (“LTDI”)

coverage provided by the Plan.

           11.   Plaintiff ceased working on May 16, 2019 due to post traumatic

headaches and chronic back and shoulder pain.

           12.   Plaintiff’s LTDI benefit is worth approximately $1,447.33 per month.

           13.   Defendants denied Plaintiff’s LTDI benefits claim in its entirety.

           14.   Defendants were responsible for paying Plaintiff’s LTDI benefits.

           15.   Plaintiff timely appealed Defendants’ denial of Plaintiff’s benefits claim.

           16.   Plaintiff submitted complete medical documentation in support of his

disability as part of the appeal.

           17.   Plaintiff submitted all information requested by the Defendants.

           18.   Defendants failed to consider the issues raised in Plaintiff’s appeal.

           19.   Defendants ignored clear medical evidence of Plaintiff’s medical

conditions and disability.

           20.   Defendants did not perform a “full and fair review” of Plaintiff’s claim.

           21.   Defendants failed to notify Plaintiff of the additional material necessary

in order for Plaintiff to perfect Plaintiff’s claim and an explanation of why that

material was necessary.

           22.   Defendants failed to adequately explain why it rejected specific evidence

in Plaintiff’s file.

           23.   Defendants failed to engage in a meaningful dialogue with Plaintiff.



00840685                                   3

             Case 1:21-cv-00752-WCG Filed 06/17/21 Page 3 of 6 Document 1
           24.   Defendants failed to adequately explain its reasons for denying Plaintiff

benefits.

           25.   Defendants conducted a selective review of Plaintiff’s medical records.

           26.   Defendants failed to adequately assess Plaintiff’s employability before

determining that Plaintiff is not sufficiently disabled to qualify for benefits.

           27.   At all times material to this complaint, Plaintiff has remained disabled

as defined by the Plan.

           28.   At all times material to this case, the Plan has remained in full force

and effect.

           29.   Defendants’ denial of Plaintiff’s claim LTDI benefits caused Plaintiff to

suffer the loss of benefits and to incur expenses.

                             FIRST CAUSE OF ACTION:
                       DENIAL OF BENEFITS IN VIOLATION OF
                           SECTION 502(a)(1)(B) OF ERISA

           30.   The preceding paragraphs are reincorporated by reference as though set

forth here in full.

           31.   Plaintiff has been and remains disabled, as that term is defined by the

Plan.

           32.   Pursuant to Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989), the proper standard of review is de novo as the Plans have not granted the

administrator discretionary authority to determine eligibility for benefits or to

construe the Plan terms.

           33.   Defendants wrongfully denied LTDI benefits due to Plaintiff.



00840685                                   4

             Case 1:21-cv-00752-WCG Filed 06/17/21 Page 4 of 6 Document 1
           34.   Alternatively, if the arbitrary and capricious standard of review applies,

then Defendants arbitrarily and capriciously denied Plaintiff benefits.

           35.   Defendants interpreted and applied the terms and conditions of the

Plans in a manner that is inconsistent with the plain language contained therein.

           36.   Upon information and belief, Defendants inconsistently interpreted the

terms and conditions of the Plans from one case to the next.

           37.   Defendants’ denial of Plaintiff’s LTDI benefits was “downright

unreasonable.”

           38.   For these and other reasons, Defendants wrongfully denied Plaintiff’s

claim for LTDI benefits and Plaintiff is entitled to said benefits pursuant to

§ 502(a)(1)(B) of ERISA.

           WHEREFORE the Plaintiff, Dennis Claybrooks, demands judgment from the

Defendants for the following:

           A.    Payment of all retroactive LTDI benefits owed to Plaintiff under the

terms and conditions of the Plans;

           B.    Prejudgment interest;

           C.    Reasonable attorney’s fees and costs related to the action; and

           D.    Such other and further relief that the Court deems just and equitable.




00840685                                   5

             Case 1:21-cv-00752-WCG Filed 06/17/21 Page 5 of 6 Document 1
Dated: this 17th day of, June 2021.


                                HAWKS QUINDEL, S.C.
                                Attorneys for Plaintiff, Dennis Claybrooks


                                By: /s/ William E. Parsons
                                William E. Parsons
                                Email: wparsons@hq-law.com
                                Jessa L. Victor
                                Email: jvictor@hq-law.com
                                409 East Main Street
                                P.O. Box 2155
                                Madison, Wisconsin 53701-2155
                                Telephone: 608/257-0040
                                Facsimile: 608/256-0236




00840685                              6

           Case 1:21-cv-00752-WCG Filed 06/17/21 Page 6 of 6 Document 1
